                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                              UNITED STATES DISTRICT COURT                             February 11, 2019
                               SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                                   HOUSTON DIVISION

GARY WAYNE ZELLA,                                  §
                                                   §
         Plaintiff,                                §
vs.                                                §   CIVIL ACTION NO. 4:18-cv-00669
                                                   §
GENERAL ELECTRIC, et al.,                          §
                                                   §
         Defendants.                               §

                                     ORDER OF DISMISSAL

       This matter comes before the Court on the defendant’s, General Electric Company, (the

“defendant”), motion to dismiss.        (Dkt. No. 39).      The plaintiff, Gary Wayne Zella (the

“plaintiff”), proceeding pro se, filed this action on March 2, 2018, purporting to allege an

“International Commercial Claim” against the defendant. At the time of his initial filing, the

plaintiff styled his action as “Party X v. Party Y.” (See Dkt. No. 1). On April 4, 2018, the

plaintiff filed a “Final Amended Complaint” against “Unnamed Defendant” in which he details

several instances he alleges to have experienced over the course of the past ten years and seeks in

excess of $3 billion dollars. (See Dkt. No. 8). Pursuant to an Order dated April 6, 2018,

however, Judge Keith Ellison struck the plaintiff’s “Final Amended Complaint” due to his failure

to: (1) allege jurisdictional grounds upon which to invoke federal jurisdiction; and (2) meet the

pleading requirements of Rule 8 of the Federal Rules of Civil Procedure. (See Dkt. No. 11).

Judge Ellison further ordered the plaintiff to file an amended complaint in compliance with the

federal rules within thirty days of the date of his order. See id.

       On April 17, 2018, the plaintiff filed an “Amended Complaint” naming “General

Electric; et al” as the defendant and alleging federal question jurisdiction under “Civil

Racketeering Statutes in the United States Codes.” (Dkt. No. 14, at 2). In a section entitled,



1/5
“Cause(s) for Civil Action,” the plaintiff asserted the following: 18 U.S.C. §§ 241, 1503, 1512,

1513, 1952, and 1961 and listed “Fraud, Racketeering activity to deny a Civil Claim” as a brief

description of his cause. See id. In a section entitled, “Demand for Relief Sought” the plaintiff

requested $2,716,000,000 from the defendant for twenty-three random counts. (Id.). On April

20, 2018, the case was reassigned to this Court. (Dkt. Nos. 16 - 17).

       On April 26, 2018, the plaintiff filed another “Amended Complaint” naming “General

Electric Company: et al” as a defendant. (Dkt. No. 26). In his new amended pleading, the

plaintiff alleged federal question jurisdiction pursuant to 28 U.S.C. § 1333, and identified the

nature of his suit as “Marine—Enforcement of Maritime Lien.” (Dkt. No. 26 at 2). The plaintiff

asserted that he “is entitled to relief by nexus of completion of an Administrative Procedure for

Remedy in the Admiralty, I.C.C. # RE 485 151 659 US dated on or about January 13, 2016.”

(Id. at 1). He further demanded relief in excess of $2 billion from GE. (Id.) On June 18, 2018,

the plaintiff filed another “Amended Complaint”, which essentially mirrors his previously-filed

“Amended Complaint.” (Dkt. No. 36).

       The plaintiff’s “Amended Complaint”, as presently composed, however, still suffers from

various fatal flaws, fails to comply with the pleading requirements of Fed. R. Civ. P. 8 and is

simply unintelligible. This Court’s review of the Civil Cover Sheet attached to the plaintiff’s

“Amended Complaint” does nothing to clarify matters. Nor do any of the documents filed

subsequent to his complaint shed light on the nature of his claims. On the Civil Cover Sheet

attached to his “Amended Complaint”, the plaintiff identifies federal question as the basis of

jurisdiction for his action. (See Dkt. No. 36-1). In the “Nature of Suit” section of his Civil

Cover Sheet, he marks the box next to “Other Statutory Actions.” (Id.) Further, in the brief




2/5
description of cause section, he asserts the following: “Default in International Commercial

Claim #RE 485 151 659 US.” (Id.)

       Notwithstanding the aforementioned, none of the plaintiff’s alleged claims arise under

federal law or depend on the resolution of a disputed, substantial federal question.               See

Carpenter v. Wichita Falls Indep. Sch. Dist., 44 F.3d 362, 366 (5th Cir. 1995) (citing Franchise

Tax Bd. v. Constr. Laborers Vacation Tr., 463 U.S. 1, 12 (1983) (reasoning that an action is said

to “arise under” federal law within the meaning of § 1331, if a federal question is an ingredient

of the action or when the allegations involve a disputed question of federal law or require the

resolution of a substantial federal question). “Federal question jurisdiction . . . is not satisfied

merely because ‘[a] dispute is in some way connected [to] a federal [law].” Lowe v. Ingalls

Shipbuilding, A Div. of Litton Sys., Inc., 723 F.2d 1173, 1178 (5th Cir. 1984) (quoting Cox v.

Int’l Union of Operating Eng’rs, 672 F.2d 421, 422 (5th Cir. 1982)). Rather, the well-pleaded

complaint rule requires that a federal question be disclosed on the face of the plaintiff’s

complaint in order to invoke federal question jurisdiction. See Kimmel v. Bekins Moving &

Storage Co., 210 F. Supp.2d 850, 852 (S.D. Tex. 2002) (citing Oliver v. Trunkline Gas Co., 789

F.2d 341 (5th Cir. 1986)).

         In this case, no federal question has been alleged as the plaintiff merely references 28

U.S.C. § 1333 and provides no factual allegations whatsoever identifying how his claims against

the defendant give rise to any action sounding in either admiralty or maritime. Since “[f]ederal

courts are courts of limited jurisdiction, [] absent jurisdiction conferred by statute, [they] lack the

power to adjudicate claims.” See Stockman v. Fed. Election Comm’n, 138 F.3d 144, 151 (5th

Cir. 1998) (citing Veldhoen v. United States Coast Guard, 35 F.3d 222, 225 (5th Cir. 1994)).

Thus, “[i]t is incumbent on all federal courts to dismiss an action whenever it appears that




3/5
subject matter jurisdiction is lacking.” Stockman, 138 F.3d at 151; see also Fed. R. Civ. P.

12(h)(3) (“If [a federal] court determines at any time that it lacks subject-matter jurisdiction, [it]

must dismiss the action.”). The party seeking to invoke the jurisdiction of a federal court,

however, carries “the burden of proving subject matter jurisdiction by a preponderance of the

evidence.” Vantage Trailers, Inc. v. Beall Corp., 567 F.3d 745, 748 (5th Cir. 2009) (citing New

Orleans & Gulf Coast Ry. Co. v. Barrois, 533 F.3d 321, 327 (5th Cir. 2008)); see also Stockman,

138 F.3d at 151. When construing the plaintiff’s “Amended Complaint” in the liberal manner

afforded to pro se complaints, this Court finds that the plaintiff has failed to assert a basis for

federal question jurisdiction and the incomprehensible nature of his complaint precludes this

Court from surmising any conceivable jurisdictional basis. See Brinkmann v. Johnston, 793 F.2d

111, 112 (5th Cir. 1986) (reasoning that pro se complaints are to be liberally construed).

       Second, even assuming the Court could presume a jurisdictional basis for the plaintiff’s

“Amended Complaint”, his complaint still runs afoul of the fundamental pleading requirements

of Rule 8(a)(2), as it fails to assert “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although a plaintiff is not required “to set

out in detail the facts upon which he bases his claim,” the Federal Rules do require “a short and

plain statement of the claim” being asserted so as to give “the defendant fair notice of the

plaintiff’s claim and the grounds upon which it rests.” Boudeloche v. Grow Chem. Coatings

Corp., 728 F.2d 759, 762 (5th Cir. 1984); see also Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 n.3 (2007) (“Rule 8(a)(2) still requires a ‘showing,’ rather than a blanket assertion, of

entitlement to relief. Without some factual allegation in the complaint, it is hard to see how a

claimant could satisfy the requirement of providing not only ‘fair notice’ of the nature of the

claim, but also ‘grounds’ on which the claim rests.”).           Indeed, the plaintiff’s “Amended




4/5
Complaint”, as written, is so unintelligible and vague that any plausible claim or theory of relief

is impossible to ascertain from its contents. Moreover, the defendant cannot reasonably be

expected to be placed on notice of the claims against it and/or required to respond to such an

incomprehensible pleading. Accordingly, in light of the pleading deficiencies identified supra,

this Court lacks the authority to adjudicate the plaintiff’s claims. Thus, the plaintiff’s “Amended

Complaint” is hereby DISMISSED with prejudice, as any amendment under the circumstances

would be futile.

       It is so ORDERED.

       SIGNED on this 11th day of February, 2019.


                                                 ___________________________________
                                                 Kenneth M. Hoyt
                                                 United States District Judge




5/5
